Order entered March 17, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00757-CV

              IN THE INTEREST OF M.W.M., JR., A MINOR CHILD

                 On Appeal from the 256th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DF-07-04168

                                     ORDER

      Before the Court is appellants’ March 12, 2020 unopposed motion for

extension of time to file their reply brief. We GRANT the motion and ORDER

the brief received by the Clerk of the Court March 10, 2020 filed as of the date of

this order.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE